Exhibit 99.1 Media Contact: Mary Kuramoto Medpace Holdings, Inc. 513.579.9911 x2523 m.kuramoto@medpace.com Investor Contact: investor@medpace.com FOR IMMEDIATE RELEASE Medpace Holdings, Inc. Reports Third Quarter 2016 Results • Net service revenue was $94.8 million, representing an increase of 16.1% from net service revenue of $81.6 million for the comparable prior-year period and a backlog conversion rate of 20.4%. • Net new business awards totaled $109.1 million, representing growth of 7.6% from net new business awards of $101.4 million for the comparable prior-year period and a net book-to-bill ratio of 1.15x. • GAAP net income was $5.0 million, or $0.13 per diluted share, versus a GAAP net loss of $0.1 million for the comparable prior-year period. Net income margin was 5.3% and (0.2%) for the third quarter of 2016 and 2015, respectively. • Adjusted EBITDA was $29.5 million, an increase of 13.0% versus the comparable prior-year period, resulting in an Adjusted EBITDA margin of 31.1% for the third quarter of 2016. • Adjusted Net Income was $15.1 million, or $0.40 per diluted share, an increase of 36.0% from Adjusted Net Income of $11.1 million, or $0.35 per diluted share, for the comparable prior-year period.
